 Case: 4:21-cr-00241-RLW-DDN Doc. #: 2 Filed: 04/07/21 Page: 1 of 1 PageID #: 4
                                                                                                I
                                                                                                I



                                                                                          ·FILED
                                    UNITED STATES DISTRICT COURT                  SUPPRESSED
                                     EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION
                                                                                        APR/- 7 2021
                                                                                      U. S, DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
UNITED STA TES OF AMERICA,                           )                                   1
                                                                                             ST.LOUIS
                                                     )
                       Plaintiff,                    )
                                                     )
V.                                                   )
                                                     )
                                                             4:-21CR00241 RLW/DDN
ORLANDO WASHINGTON,                                  )
                                                     )
                       Defendant.                    )

                                            INDICTMENT

                                             COUNT ONE

       The Grand Jury charges that:

       On or about December 12, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                      ORLANDO WASHINGTON,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in a

court of law of one or more crimes punishable by a term of imprisonment exceeding one year, and the

firearm previously traveled in interstate or foreign commerce during or prior to being in the

Defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l), and punishable under Title 18,

United States Code, Section 924(a)(2).

                                                            A TRUE BILL



                                                            FOREPERSON

SAYLER A. FLEMING
United States Attorney


JENNIFER SZCZUCINSKI, #56906MO
Assistant United States Attorney




                  -~-----------
